The Surrogate.
All that appears before me upon the question whether the petitioner is a creditor, is the allegation in the petition that she is a creditor.
The practice of this court should conform substantially to that in courts of record, and when a motion is made, the moving parties should be confined to the points referred to in their notice or citation ; and it would be very unfair to expect that parties, when cited to meet one state of facts, should be prepared to meet entirely different or additional facts, because they may appear as part of the records of this court. There seems to be a somewhat prevailing notion on the part of many attorneys that this court is presumed in every proceeding before it, to know and to take notice of all papers and records filed and entered in this office. As well might a judge of the supreme court be required to take notice of the papers and records of the clerk’s office, and to hear and determine a motion based upon any of them, which might be applicable to the case, without any reference to them in the notice of motion.
There is great propriety in confining parties to the facts set forth in the petition, or raised by motion; indeed, no other rule can preserve the orderly administration of justice in this court.
*312This motion must therefore be considered on the petition, and the answer thereto; and it is clear that the petitioner has no right to letters of administration except she be a creditor, and that fact being denied, that issue should be first determined.
There must, therefore, be a reference of that question, unless the petitioner shall elect to discontinue these proceedings, and move anew on additional papers. But it is proper to remark that on examining the referee’s report, in respect to the propriety of the administratrix giving security, the Surrogate does not assume to pass upon the question of the petitioner’s status as a creditor.
Order accordingly.